Case 1:17-cv-01357-SAG Document 91 Filed 10/10/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MADISION MECHANICAL, INC.,, et al.,

 

Plaintiffs,

v.
Civil Action No.: 1:17-cv-01357-SAG

TWIN CITY FIRE INSURANCE CO., et
al.,

Defendant.

 

 

PLAINTIFFS’ OPPOSITION TO DEFENDANT TWIN CITY FIRE
INSURANCE CO.’S MOTION FOR SUMMARY JUDGMENT
Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 105, Plaintiffs Madison
Mechanical, Inc., Madison Mechanical OS Corp., Madison Mechanical Contracting, LLC, Glenn
A. Haslam, Gary J. Garofalo, Richard Amold, Lawrence P. Kraemer, and Richard Lombardo
hereby oppose the Motion for Summary Judgment filed by Defendant, Twin City Fire Insurance
Company. The reasoning and authorities for Plaintiffs’ opposition are set forth in the
accompanying Memorandum in Support of Plaintiffs’ Opposition to Defendant Twin City Fire

Insurance Co.’s Motion for Summary Judgment.
Case 1:17-cv-01357-SAG Document 91 Filed 10/10/19 Page 2 of 3

Dated: October 10, 2019 Respectfully submitted,

[OLMULRLEH). U OU ey
Gary R. Jones (Fed. Bar No. 06402)

gri@bbsclaw.com
Danielle M. Vranian (Fed. Bar No. 29734)

dmv@bbsclaw.com
Baxter, Baker, Sidle, Conn & Jones, P.A.

120 E. Baltimore Street, Suite 2100
Baltimore, Maryland 21202
Telephone: (410) 230-3800

Fax: (410) 230-3801

Attorneys for Plaintiffs
Case 1:17-cv-01357-SAG Document 91 Filed 10/10/19 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on this 10th day of October, 2019, in accordance with Local Rule
102(1)(c) and Fed. R. Civ. P. 5(a), a copy of the foregoing document was filed electronically.
Notice of filing will be sent via the Court’s electronic filing system to the following parties:

Charles C. Lemley, Esquire
Anna J. Schaffner, Esquire
Wiley Rein LLP

1776 K Street, NW
Washington, D.C. 2006
Attorneys for Defendant
Twin City Fire Insurance Co.

In addition, a copy of the foregoing document was serviced via first-class mail, postage
prepaid upon the following party:
Robert Buczkowski
804 Winchester Drive

Westminster, Maryland 21157
Defendant

Say ncdini/

Danielle M. Vranian (Fed. Bar No. 29734)
